Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000428
                                                          18-FEB-2015
                                                          04:02 PM



                           SCWC-13-0000428

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                         In the Matter of the

                   THOMAS H. GENTRY REVOCABLE TRUST



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000428; TRUST NO. 02-1-0030)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner-Appellant Kiana E. Gentry’s application for

writ of certiorari filed on January 2, 2015, is hereby accepted

and will be scheduled for oral argument.     The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:    Honolulu, Hawai#i, February 18, 2015.

Margery S. Bronster               /s/ Mark E. Recktenwald
and Jae B. Park
for petitioner                    /s/ Paula A. Nakayama
Carroll S. Taylor
for respondents                   /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson